               Case 2:17-cv-00094-RAJ Document 279 Filed 08/02/19 Page 1 of 6



 1
                                                                         The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of              CASE NO. C17-00094-RAJ
11   himself and other similarly situated,
                                                         STIPULATION FOR ORDER
12                                 Plaintiffs,           REVISING CASE SCHEDULE;
                                                         ORDER THEREON
13               v.
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                   Defendants.
16

17

18           WHEREAS on July 9, 2019, the Court entered an order requiring, among other things, that

19 (1) defendants re-redact and produce named plaintiff A-files so as to disclose “why information”

20 originating solely from within U.S. Citizenship and Immigration Services (USCIS); and (2) the

21 parties meet and confer in an effort to reach agreement on the production of a set of unnamed

22 plaintiff A-files smaller in number than the number originally requested by plaintiffs; and

23           WHEREAS since the July 9, 2019, order, the parties have met and conferred on three

24 occasions to discuss a variety of issues, including defendants’ production of a limited set of A-files

25 of unnamed plaintiffs, logistical problems associated with the production of re-redacted A-files of

26 named plaintiffs, and the impact of those two tasks on the existing case schedule; and

27

28
                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 1                                                                    Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 279 Filed 08/02/19 Page 2 of 6



 1           WHEREAS in the meet and confer process, the parties each identified multiple issues that

 2 have arisen under the existing case schedule, mostly associated with the speed and timing of the

 3 production of relevant discovery, as well as the impact of that timing on their respective abilities to

 4 respond to other outstanding discovery, including, but not limited to, the timing of depositions,

 5 identification of expert witnesses, and the production of supplemental discovery responses; and

 6           WHEREAS, the parties have negotiated a proposal, set out below, to adjust the case schedule

 7 to, among other things, allow defendants to process, and plaintiffs to receive, the re-redacted named

 8 plaintiff A-files that the Court has required defendants to produce, the unnamed plaintiff A-files that

 9 defendants have agreed in principle to produce, to enable outstanding discovery to be completed and

10 to allow limited discovery to take place going forward, and to establish a deadline for the filing of a

11 certified administrative record with the Court; and

12           WHEREAS the parties are mindful of their obligations to adhere to the case schedules

13 adopted by the Court, and have been endeavoring to comply, but jointly believe there is good cause

14 for a modification of the case schedule because of the necessities of the case, as summarized above,

15           NOW THEREFORE the parties through their respective counsel of record do hereby

16 stipulate and agree that the Court may make and enter the following order:

17           The case schedule established by the Court on April 25, 2019, shall be modified as follows:

18 BENCH TRIAL DATE:                                                     To be set by the Court

19 Length of Trial                                                       5 days
20 Deadline to file Administrative Record and/or                         September 10, 2019
   Motion to file Administrative Record Under Seal
21
   Deadline to Complete Discovery                                        September 27, 2019
22 (other than expert discovery and all depositions),
   which extension does not authorize new
23 written discovery requests (other than requests
   to admit) or subpoenas for document production
24
   Deadline to File Discovery-Related Motions                            October 18, 2019
25
   Expert Witness Disclosures/Reports                                    November 29, 2019
26 Under FRCP 26(a)(2)

27 Deadline for Depositions (other than of experts)                      December 13, 2019
28
                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 2                                                                    Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 279 Filed 08/02/19 Page 3 of 6


   Responsive Expert Witness Disclosure/ Reports                          January 10, 2020
 1 Under FRCP 26(a)(2) Due

 2 Deadline to Complete Expert Discovery                                  February 3, 2020
   (including all expert depositions)
 3
   All dispositive motions must be filed on or before                     March 2, 2020
 4 March 2, 2020, and noted for March 27, 2020

 5 All motions in limine must be filed by and noted on the motion         May 4, 2020
   calendar no later than three Fridays thereafter pursuant to
 6 LCR7(d)(4)

 7 Agreed Pretrial Order due                                              May 15, 2020
 8 Pretrial conference                                                    To be set by the Court
 9 Trial briefs, deposition designations, and trial exhibits due          May 22, 2020
10 SO STIPULATED.

11 DATED: August 2, 2019.

12
   JOSEPH H. HUNT
13 Assistant Attorney General
   Civil Division                                                  BRIGHAM J. BOWEN
14 U.S. Department of Justice                                      Senior Trial Counsel
                                                                   Federal Programs Branch
15
   AUGUST FLENTJE
16 Special Counsel                                                 ANDREW C. BRINKMAN
   Civil Division                                                  Senior Counsel for National Security
17                                                                 Office of Immigration Litigation
   ETHAN B. KANTER
18 Chief, National Security Unit                                   LINDSAY M. MURPHY
   Office of Immigration Litigation                                Senior Counsel for National Security
19
   Civil Division                                                  Office of Immigration Litigation
20
   BRIAN T. MORAN                                                  BRENDAN T. MOORE
21 United States Attorney                                          Trial Attorney
                                                                   Office of Immigration Litigation
22 s/ Brian Kipnis
   BRIAN C. KIPNIS                                                 JESSE L. BUSEN
23
   Assistant United States Attorney                                Trial Attorney
24 Western District of Washington                                  Office of Immigration Litigation

25 LEON B. TARANTO                                                 VICTORIA BRAGA
   Trial Attorney                                                  Trial Attorney
26 Torts Branch                                                    Office of Immigration Litigation
   Civil Division
27
                                                                   Counsel for Defendants
28
                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 3                                                                     Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                   (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 279 Filed 08/02/19 Page 4 of 6


     SO STIPULATED.
 1
     DATED: August 2, 2019.
 2
   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
 3 Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
   ACLU Foundation of Southern California         s/ David A. Perez
 4 1313 W. 8th Street                             s/ Cristina Sepe
   Los Angeles, CA 90017                          Harry H. Schneider, Jr. #9404
 5 Telephone: (213) 977-5236                      Nicholas P. Gellert #18041
   jpasquarella@aclusocal.org                     David A. Perez #43959
 6                                                Cristina Sepe #53609
                                                  Perkins Coie LLP
 7                                                1201 Third Avenue, Suite 4900
                                                  Seattle, WA 98101-3099
 8                                                Telephone: 206.359.8000
   s/ Matt Adams                                  HSchneider@perkinscoie.com
 9 Matt Adams #28287                              NGellert@perkinscoie.com
   Northwest Immigrant Rights Project             DPerez@perkinscoie.com
10 615 Second Ave., Ste. 400                      CSepe@perkinscoie.com
   Seattle, WA 98122
11 Telephone: (206) 957-8611                      s/ Trina Realmuto
   matt@nwirp.org                                 s/ Kristin Macleod-Ball
12                                                Trina Realmuto (admitted pro hac vice)
   s/ Stacy Tolchin                               Kristin Macleod-Ball (admitted pro hac vice)
13 Stacy Tolchin (admitted pro hac vice)          American Immigration Council
   Law Offices of Stacy Tolchin                   1318 Beacon St., Ste. 18
14 634 S. Spring St. Suite 500A                   Brookline, MA 03446
   Los Angeles, CA 90014                          Telephone: (857) 305-3600
15 Telephone: (213) 622-7450                      trealmuto@immcouncil.org
   Stacy@tolchinimmigration.com                   kmacleod-ball@immcouncil.org
16
   s/ Hugh Handeyside                             s/ Emily Chiang
17 s/ Lee Gelernt                                 Emily Chiang #50517
   s/ Hina Shamsi                                 ACLU of Washington Foundation
18 Hugh Handeyside #39792                         901 Fifth Avenue, Suite 630
   Lee Gelernt (admitted pro hac vice)            Seattle, WA 98164
19 Hina Shamsi (admitted pro hac vice)            Telephone: (206) 624-2184
   American Civil Liberties Union Foundation      Echiang@aclu-wa.org
20 125 Broad Street
   New York, NY 10004
21 Telephone: (212) 549-2616
   lgelernt@aclu.org
22 hhandeyside@aclu.org
   hshamsi@aclu.org
23                                                Counsel for Plaintiffs
24

25 ///

26 ///

27 ///

28
                                                                           UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                   CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                             Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 4                                                            Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                          (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 279 Filed 08/02/19 Page 5 of 6


                                                 ORDER
 1
             IT IS SO ORDERED.
 2

 3           DATED this ____ day of August, 2019.
 4

 5
                                 RICHARD A. JONES
 6                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                        Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 5                                                       Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                     (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 279 Filed 08/02/19 Page 6 of 6


                                        CERTIFICATE OF SERVICE
 1
             I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk of
 2

 3 the Court using the CM/ECF system, which will send notification of such filing to all counsel of

 4 record.

 5
                                                           s/ Crissy Leininger
 6                                                         CRISSY LEININGER
                                                           Paralegal Specialist
 7                                                         United States Attorney’s Office
                                                           700 Stewart Street, Suite 5220
 8                                                         Seattle, Washington 98101-1271
                                                           Phone: (206) 553-7970
 9                                                         E-mail: christine.leininger@usdoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                             CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 6                                                                      Washington, D.C. 20044
     (Case No. C17-00094-RAJ)                                                                    (202) 616-4900
